Fourth Court of Appeals
                               San Antonio, Texas
                                   November 20, 2018

                                   No. 04-18-00044-CR

                                  Robert MARTINEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR9639
                      Honorable Melisa C. Skinner, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

    The State’s Motion to Change Designation and Publish Opinion of the Court is hereby
GRANTED.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court